10/29/2021



                                                                                 Case Number: DA 21-0341




            IN THE SUPREME COURT OF THE STATE OF MONTANA,
                      Supreme Court Cause No. DA 21-341

NUGGETT CARMALT,                            )
                                            )   ORDER GRANTING MOTION FOR
               Petitioner and Appellant,    )   EXTENSION OF TIME
      vs.                                   )
                                            )
FLATHEAD COUNTY,                            )
                                            )
               Respondent and Appellee.     )

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time up

to and including December 17, 2021 in which to file its answer brief.

      DATED this ____ day of October 2021.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 29 2021